United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.W., Appellant
and
DEPARTMENT OF COMMERCE, U.S.
CENSUS OFFICE, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq. for the appellant1
Office of Solicitor, for the Director

Docket No. 20-1438
Issued: May 18, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 27, 2020 appellant filed a timely appeal from a June 22, 2020 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the June 22, 2020 decision, OWCP received additional evidence. The Board’s
Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that was
before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board for
the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish a traumatic injury
in the performance of duty on August 30, 2019, as alleged.
FACTUAL HISTORY
On November 24, 2019 appellant, then a 63-year-old census taker, filed a traumatic injury
claim (Form CA-1) alleging that on August 30, 2019 at 12:00 p.m. she sustained injuries to her
right knee and left foot when she stepped into a hole and fell down as she was walking to her car
while in the performance of duty. On the reverse side of the claim form an employing
establishment supervisor, L.P., checked a boxed mark “No,” indicating that she was not in the
performance of duty when the incident occurred, and that no injury was reported as having
occurred on August 30, 2019. She further controverted the claim, noting that appellant initially
reported that the incident occurred on August 28, 2019, but she did not work on that date.
Appellant stopped work on September 1, 2019.
In a case summary report dated September 17, 2019, the employing establishment noted
that appellant contacted its hotline and reported the she had fallen and broke her foot while out in
the field conducting surveys on August 28, 2019 at 1:00 p.m. On October 29, 2019 appellant
completed an Occupational Safety and Health Administration (OSHA) Injury and Illness Incident
Report (OSHA Form 301), indicating that she fell down hard and broke her left foot while
performing field work on August 29, 2019 at 12:00 p.m.
In a November 26, 2019 development letter, OWCP informed appellant of the deficiencies
of her claim and advised her of the type of factual and medical evidence necessary to establish
entitlement to FECA benefits. It provided a development questionnaire for completion to
substantiate the factual basis of her claim and requested a narrative medical report from her treating
physician containing a detailed description of findings and a diagnosis, explaining how her work
activities caused, contributed to, or aggravated her medical conditions. OWCP afforded appellant
30 days to submit the necessary evidence.
Appellant received treatment at an emergency room on September 1, 2019. Her
registration history indicates a date of injury of September 1, 2019. The triage nurse who admitted
appellant noted a history of an injury to the left foot due to a fall on August 30, 2019. Appellant
also treated with a physician assistant, who noted a history of her falling when her left foot went
into a pothole on August 30, 2019. Thereafter, Dr. Christopher Furey, a Board-certified
orthopedic surgeon, evaluated appellant and noted a history of left foot pain after stepping into a
pothole earlier that day, September 1, 2019. He diagnosed a nondisplaced fracture of the proximal
left fifth metatarsal and applied a splint. Appellant was instructed to follow up with Dr. Robert
Joseph Wetzel, an orthopedic trauma surgeon, in one week.
Dr. Wetzel, in a December 6, 2019 report, noted that appellant related ongoing pain over
the left fifth metatarsal. He reviewed updated x-rays, which reflected residual fracture line and
recommended she follow up again in three months.
By decision dated January 3, 2020, OWCP denied appellant’s traumatic injury claim,
finding that she had not submitted sufficient evidence to establish that the events occurred as

2

alleged. Therefore, it concluded that the requirements had not been met to establish an injury as
defined by FECA.
On January 15, 2020 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review.
In a September 11, 2019 report, Dr. Wetzel noted a history of left lateral foot pain after
appellant had fallen 10 days prior. On examination he found pain to palpation of the lateral column
of the mid and forefoot. Dr. Wetzel applied a controlled ankle motion (CAM) walker boot and
instructed her to follow up in six weeks. On October 23, 2019 appellant was reevaluated and it
was recommended that she continue weight bearing and to weaning from the boot as tolerated.
In an undated letter, Dr. Wetzel noted that appellant was under his care from September 11
through December 6, 2019. He opined that the injury she sustained was causally related to the fall
that occurred “roughly 10 days” prior to his first evaluation.
A telephonic hearing was held on May 5, 2020. Appellant testified that she was inputting
information into a laptop after leaving a home she had visited for canvassing. On the way to her
car, she stepped into a hole, tripped and fell and dropped her laptop. Approximately two days
later, appellant went to the emergency room. The hearing representative noted that the evidence
of record reflected three dates of injury of August 28, 29, and 30, 2019 and asked her to clarify
exactly when the incident occurred. Appellant indicated that she could not be exact, but that she
went to the emergency room within less than one week of when she fell. She alleged that her
supervisor, C.W., was in possession of records documenting that she called him to report the injury
on the date it occurred. Appellant asserted that a man witnessed her fall and that she knew where
he lived, but never contacted him. The hearing representative held the record open for 30 days for
the submission of additional evidence.
OWCP continued to receive evidence. In a December 6, 2019 note of Dr. Dominic
Haynesworth, an emergency medicine specialist, noted a history of appellant injuring her left foot,
lower back, and right hip while working on August 31, 2019 and that she went to the emergency
room two days later. He diagnosed sprain of lumbar ligaments and unspecified sprain of right hip.
In response to the hearing transcript, the employing establishment submitted additional
factual evidence controverting appellant’s claim, including a second OSHA Form 301, noting an
injury on August 30, 2019 at 12:00 p.m. Time cards document that she worked on August 29,
2019 from 12:30 p.m. until 4:00 p.m., on August 30, 2019 from 12:30 p.m. until 3:15 p.m. and
from 5:30 p.m. until 7:00 p.m., and on August 31, 2019 from 10:15 a.m. until 11:30 a.m.
By decision dated June 22, 2020, OWCP’s hearing representative affirmed OWCP’s
January 3, 2020 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
4

Supra note 1.

3

limitation of FECA,5 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged. The second component is whether the employment incident
caused a personal injury and can be established only by medical evidence.8
To establish that an injury occurred as alleged, the injury need not be confirmed by
eyewitnesses, but the employee’s statements must be consistent with the surrounding facts and
circumstances and his or her subsequent course of action.9 The employee has not met his or her
burden when there are such inconsistencies in the evidence as to cast serious doubt on the validity
of the claim. Such circumstances as late notification of injury, lack of confirmation of injury,
continuing to work without apparent difficulty following the alleged injury, and failure to obtain
medical treatment may, if otherwise unexplained, cast sufficient doubt on the employee’s
statements in determining whether a prima facie case has been established.10
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a traumatic
injury in the performance of duty on August 30, 2019, as alleged.
Appellant has not established the factual component of her claim as she has insufficiently
explained when the claimed injury occurred.11 In her November 25, 2019 Form CA-1, she
indicated that on August 30, 2019 at 12:00 p.m. she stepped into a hole and fell, injuring her left
foot and right knee. However, in her September 17, 2019 report to the employing establishment,
appellant indicated that she was injured on August 28, 2019 at 12:00 p.m. In her October 29, 2019
OSHA Form 301, she noted a date of injury of August 29, 2019 at 12:00 p.m. However, in a
subsequent OSHA Form 301, appellant indicated that the alleged employment incident occurred

5

F.H., Docket No. 18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
6
L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
7

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
8

T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
9

S.W., Docket No. 17-0261(issued May 24, 2017).

10

C.M., Docket No. 20-1519 (issued March 22, 2021); Betty J. Smith, 54 ECAB 174 (2002).

11

See T.S., Docket No. 20-0027 (issued October 6, 2020).

4

on August 30, 2019 at 12:00 p.m. She testified at the May 5, 2020 hearing that she could not recall
the date of injury, but that it would have been within one week of September 1, 2019.
Moreover, on the reverse side of the Form CA-1 and in response to the hearing transcript,
the employing establishment controverted appellant’s claim. It noted the inconsistencies in the
dates of injury she provided. Time cards establish that appellant did not work on August 28, 2019,
which is the date she first alleged she was injured when she contacted the employing establishment
on September 17, 2019. According to the time cards, appellant was also not working at 12:00 p.m.
on either August 29 or 30, 2019, the dates of injury and times she listed on either OSHA Form
301.
Appellant also provided inconsistent dates of injury to her medical providers. The
September 1, 2019 emergency room records reflect that, upon registration, she indicated that she
was unemployed and had injured herself on September 1, 2019. Later, the triage nurse and
physician assistant noted a date of injury of August 30, 2019 and thereafter, upon evaluation by
Dr. Furey, appellant advised that she was injured earlier that same day. Further, Dr. Wetzel’s
September 11, 2019 report indicated she had fallen 10 days prior and Dr. Haynesworth’s
December 6, 2019 report related that the alleged injury occurred on August 31, 2019.
The Board finds that appellant has not established that she sustained an injury in the
performance of duty on August 30, 2019, as alleged. Appellant provided inconsistent dates of
injury throughout the evidence of record, casting serious doubt as to whether the alleged
employment incident occurred at the time and place, and in the manner alleged. As such, she has
not met her burden of proof.12
As appellant has not met her burden of proof to establish that an incident occurred in the
performance of duty, as alleged, it is unnecessary to address the medical evidence of record
regarding causal relationship.13
On appeal appellant asserts that OWCP must recognize an injury occurring “on or about”
a particular date. As explained above, the evidence of record is insufficient to meet her burden of
proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a traumatic
injury in the performance of duty on August 30, 2019, as alleged.

12

Supra note 8.

13

J.C., Docket No. 19-0042 (issued August 14, 2019).

5

ORDER
IT IS HEREBY ORDERED THAT the June 22, 2020 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: May 18, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

